Citation Nr: 1639313	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating for lumbosacral strain and degenerative disc disease, currently rated as 20 percent disabling.

2. Entitlement to an initial disability rating higher than 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from May 1987 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO continued a 20 percent disability rating for lumbosacral strain and degenerative disc disease. The RO granted service connection for radiculopathy of the right lower extremity, and assigned a 10 percent disability rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that the effects of his lumbosacral strain and degenerative disc disease warrant a disability rating higher than the existing 20 percent rating, and that the effect of his radiculopathy of the right lower extremity warrants a rating higher than the initial 10 percent rating that the RO assigned.

The Veteran had a VA examination of his low back in August 2012. In an October 2012 statement, he asserted that the examination was performed improperly, and that the ranges of motion that were reported were inaccurate. In February 2013, he had another VA examination. In February 2013 and June 2014 he expressed concerns about the 2013 examination, including reporting that the examiner did not use a goniometer to measure his range of motion. In August 2016, the Veteran had a VA peripheral nerves condition examination. The report of that examination addressed manifestations of the right lower extremity radiculopathy but not manifestations of the low back disability). The Board will remand the case for another VA examination to record the current manifestations and extent of the low back disability and right lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination with a "new examiner" (i.e., not the examiners who conducted the 2012 and 2013 VA examinations) to determine the current manifestations and effects of his lumbosacral disc disease and strain and his right lower extremity radiculopathy. Provide the examiner the Veteran's claims file to review. Ask the examiner to provide clear and thorough explanation of all opinions provided.

Ask the examiner to report the Veteran's account of the severity, frequency, and duration of low back and right lower extremity symptoms. Ask the examiner to note the reported frequency and duration, over the twelve month period preceding the examination, of any incapacitating episodes requiring bed rest and treatment.

Ask the examiner to use a goniometer to measure the ranges of motion of the Veteran's thoracolumbar spine, and to affirm in the examination report that a goniometer was used. Ask the examiner, in reporting the results of range of motion testing, to identify any objective evidence of pain, and the degree at which pain begins.



	(CONTINUED ON NEXT PAGE)


Ask the examiner to describe the extent of any weakened movement, excess fatigability, or incoordination, on use. Ask the examiner to express an opinion as to whether there would be additional impairment on repeated use or during flare-ups. Ask the examiner to, if feasible, express the additional functional impairment due to weakened movement, excess fatigability, or incoordination, or during flare-ups, in terms of additional degrees of limitation of motion.

Ask the examiner to report the Veteran's account of his right lower extremity radiculopathy symptoms, to report examination findings with respect to that radiculopathy, and, if feasible, to characterize the effects of the radiculopathy as mild, moderate, moderately severe, or severe.

Ask the examiner to discuss the effects of the Veteran's low back disability and of right lower extremity radiculopathy on his occupational functioning and capacity.

2. Then review the expanded record and readjudicate the issues of the ratings for low back disability and right lower extremity radiculopathy. If any of the remanded claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board does not intimate any opinion as to the ultimate outcome of the remanded matters. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




